Citation Nr: 0212690	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to a compensable evaluation for left ear 
otitis media.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1937 to July 1940 
and from September 1940 to August 1945.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has level IV hearing in his left ear. 

3.  The veteran's service connected left ear otitis media 
does not result in suppuration or aural polyps.

4.  The veteran's service-connected left ear hearing loss, 
left ear otitis media and malaria do not interfere with his 
employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 
6100 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The criteria for a compensable evaluation for left ear 
otitis media have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.87, Diagnostic Code 6200 (2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.324 (2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by the April 2001 Statement of the Case (SOC).  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the assignment of increased 
evaluations or compensation based on multiple, noncompensable 
service-connected disabilities.  In addition, the SOC 
indicated that VA would request any pertinent medical records 
identified by the veteran.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, and he 
was generally informed as to what information and evidence he 
is responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

There is no indication that there is any relevant evidence 
that has not been obtained.  In fact, in written argument 
dated in January 2001, the veteran's local representative 
specifically stated that, "in the absence of additional 
documentation and/or medical evidence we must regrettably 
rest the appeal".  Consequently, the Board finds that, in 
the circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  
Further, the RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the same.  
As such, there has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran maintains that the current noncompensable 
evaluations do not adequately reflect the severity of his 
left ear hearing loss and left ear otitis media.  The veteran 
also contends that he is entitled to a 10 percent evaluation 
based on multiple, noncompensable service-connected 
disabilities. 

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Relevant VA treatment records are negative for audiometric 
test results, or malaria.  In July and August 1999, the 
veteran complained of left ear recurrent drainage and pain.  
On physical examination, it was noted that the left tympanic 
membrane "had a hole".  No other relevant findings were 
noted.  

The report of a January 2000 VA examination provides that the 
pure tone threshold levels in the veteran's left ear for the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 
Hertz were 40, 60, 70 and 80 decibels, respectively, for a 
pure tone average of 63 decibels.  Speech recognition for the 
left ear was 84 percent.  The average pure tone decibel loss 
on the right (nonservice-connected ear) in the same 
conversational voice range was 66 with a speech recognition 
of 84 percent.  An accompanying report was negative for 
complaints, findings, symptoms, or diagnoses of otitis media.  
The left tympanic membrane was scarred but intact and there 
was no evidence of perforation of the tympanic membrane.  

Legal Analysis

Entitlement to Compensable Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Turning to the veteran's left ear hearing loss, the Board 
notes that evaluations of unilateral defective hearing range 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second or hertz.  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 11 
auditory acuity levels, from level I for essentially normal 
hearing to level XI for profound deafness.  In situations 
where service connection is in effect for only one ear, and 
the appellant does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where the hearing in the service-
connected ear is at level X or XI.  38 U.S.C.A. § 1160 (West 
1991); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100 to 
6110. 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for left ear hearing loss.  The 
veteran's January 2000 audiometric examination findings 
reflect level IV hearing in the left ear.  See 38 C.F.R. § 
4.85, Table VI.  As noted above, the veteran's non-service-
connected right ear is assigned a hearing impairment of level 
I.  The VA audiological examination in January 2000 did not 
show an exceptional pattern of hearing loss.  See 38 C.F.R. § 
4.86.  The mechanical application of the rating schedule to 
these audiometric findings warrants a noncompensable 
evaluation.  Diagnostic Code 6100.  

As to the veteran's claim for a compensable evaluation for 
otitis media, under the Rating Schedule a 10 percent 
evaluation may be assigned for chronic, suppurative otitis 
media during the continuance of the suppuration or with aural 
polyps.  A Note provides that hearing impairment and 
specified complications are to be separately rated.  
Diagnostic Code 6200.  Chronic non-suppurative otitis media 
with effusion (serous otitis media) is evaluated as hearing 
impairment.  Diagnostic Code 6201.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for left ear otitis media under either 
applicable Diagnostic Code.  Despite the veteran's history, 
the objective VA examination and treatment reports are 
negative for any evidence of left ear discharge or 
suppuration, nor is there any indication of aural polyps or 
(as noted above) compensable hearing loss.  Diagnostic Codes 
6200 and 6201.  There is conflicting evidence as to whether 
the veteran has a perforation of the left tympanic membrane; 
the most recent examination indicates that he does not.  In 
any event, a perforation of a tympanic membrane is rated zero 
percent (38 C.F.R. § 4.87, Code 6211).  In the absence of 
medical evidence of suppuration or aural polyps in the left 
ear, the schedular criteria for a compensable rating are not 
met.

The RO considered entitlement to compensation under 38 C.F.R. 
§ 3.321(b).  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his otitis 
media or hearing loss of the left ear.  He has not shown that 
either disability has required any periods of 
hospitalization, or resulted in economic harm.  Hence, the 
preponderance of the evidence is against a finding that his 
service-connected hearing loss or otitis media of the left 
ear is exceptional in nature or causes a marked interference 
with employment so as to render impractical the application 
of the regular schedular standards.  Id.  As there is no 
objective evidence showing that either of the veteran's 
service-connected disabilities has a substantial impact upon 
his occupational abilities that is not otherwise accounted 
for by application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.

As the preponderance of the evidence is against the claims 
for increased ratings, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Entitlement to a 10 percent evaluation based on multiple,
noncompensable service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to assign a 10 percent evaluation, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

The veteran is service connected for three disabilities, each 
of which is rated noncompensable: left ear hearing loss, left 
ear otitis media and malaria.  For a compensable rating to be 
warranted under section 3.324, clear interference with normal 
employability would have to be shown.  The record does not 
contain such evidence.  As indicated above, the evidence of 
record does not provide any objective, clinical evidence that 
the veteran currently suffers any symptoms from left ear 
otitis media or malaria, or that his left ear hearing loss 
impairs his employability.  Therefore, there does not appear 
to be any clear interference with the veteran's employment so 
as to warrant a compensable rating under the provisions of 38 
C.F.R. § 3.324.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b) (West 1991);
Gilbert, supra; Ortiz, supra.

ORDER

A compensable evaluation for left ear hearing loss is denied.

A compensable evaluation left ear otitis media is denied.

A 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

